Citation Nr: 1738039	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John S. Berry, Power of Attorney


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2013 and February 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remands has been accomplished, and the Board may proceed with adjudicating the Veteran's claim currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses of a sleep disorder, and the Veteran was not treated for sleep apnea until many years after service.

2.  There is no probative evidence that the Veteran's obstructive sleep apnea is causally or etiologically related to service, to include as secondary to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder, have not been met.  38 U.S.C.A. §1110, 1131 (West 2014); 38 C.F.R. §3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163-67 (Fed.Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  See 38 U.S.C.A. §1112, 1113, 1137; 38 C.F.R. §3.303, 3.304, 3.307, 3.309(a).  For arthritis, the disease must have manifested to a degree of ten percent or more within one year of service.  See 38 C.F.R. §3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have been manifested in service.  See 38 C.F.R. §3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Service connection may only be granted when a current disability exists that is related to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. §4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosis or identifiable underlying malady or condition, does not, in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cit. 2001).

III.  Analysis 

The Veteran seeks service connection for obstructive sleep apnea.  Specifically, he contends that his sleep apnea has been permanently worsened by his service-connected PTSD.

The Veteran's service treatment records (STRs) are silent as to any complaints, treatments, or diagnoses of a sleep disorder.  

The record reflects that the Veteran was diagnosed with severe obstructive sleep apnea in a September 2010 sleep study.  At the time of his examination, the Veteran presented with complaints of difficulty falling asleep, early morning awakenings, and loud snoring.  He was subsequently assigned a CPAP machine.  

The Veteran was afforded a VA examination to address the severity of his service-connected PTSD in February 2011, at which time he presented with moderate difficulty falling or staying asleep.  

Post-service treatment records from October 2011 to November 2015 document ongoing treatment for various conditions, with sleep apnea continuously listed as an active diagnosis; however, the record is silent as to ongoing complaints of or treatment for sleep apnea.

Direct Service Connection

With respect to service connection on a direct basis, a VA medical opinion was obtained in April 2016, at which time it was opined that there was no indication that his obstructive sleep apnea is related to his military service.  Specifically, the examiner opined that the evidence of record does not support the suggestion that sleep apnea was caused by or incurred in service, and further opined that the Veteran possesses clear evidence of numerous risk factors that have contributed to the development of his sleep apnea.  Some of the noted risk factors include a strong family history of sleep apnea, tremendous weight gain over the years, previous smoking habits, and a sedentary lifestyle.  See April 2016 VA Disability Benefits Questionnaire.

An addendum opinion was obtained in August 2016, where the examiner opined that it is less likely than not that the Veteran's sleep apnea is causally or etiologically related to his military service. 

Secondary Service Connection 

With respect to the Veteran's claim that his sleep apnea has been caused by or permanently aggravated by his service-connected PTSD, the Board finds that the probative evidence of record weighs against such claim.

A VA medical opinion was obtained in September 2011 and confirmed his diagnosis of obstructive sleep apnea.  The examiner opined that the Veteran has a number of risk factors that contributed to the development of his obstructive sleep apnea.  It was further opined that "current reliable medical documentation from well renowned and well-founded sources does not show that PTSD specifically causes obstructive sleep apnea."

A subsequent February 2014 VA medical opinion demonstrates that there was no causal relationship between the Veteran's sleep apnea and PTSD.  Specifically, the examiner opined that the Veteran suffers from multiple risk factors that put him at an increased risk for sleep apnea, including, being overweight, having a large neck, hypertension, diabetes, chronic nasal congestion, smoking, and using alcohol.  The examiner gave consideration to the multitude of internet articles provided by the Veteran and his representative that addressed a link between sleep apnea and PTSD; however, he opined that after exhaustive research on this matter, there is no demonstrable, definitive cause-effect relationship between the Veteran's sleep apnea and PTSD.

According to the April 2016 VA medical opinion, the Veteran suffers from Mallampati Classification IV, meaning his tongue is enlarged, almost occluding the hard palate of his mouth.  It is further opined that this clearly and unequivocally demonstrates that his sleep apnea has no correlation to his PTSD.  The examiner further opined that the Veteran is prone to a variety of non-PTSD-related risk factors that have made him susceptible to sleep apnea.  

In the August 2016 addendum opinion, it was further clarified that there was no evidence of record that the Veteran's PTSD caused or aggravated his sleep apnea.  It was noted that "symptoms of sleep disturbance can be 'associated' with many different and unrelated disorders such as PTSD, sleep apnea, primary insomnia, and numerous other diseases;" however, there was no causation indicated based on the evidence of record.  See August 2016 VA Medical Opinion.  

The Board acknowledges the Veteran's contentions that his sleep apnea has been caused by or permanently worsened by his PTSD.  Although the Veteran's statements are competent to describe his history of sleep disturbance, as the cause of any respiratory dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a sleep apnea disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the September 2011, February 2014, April 2016, and August 2016 VA medical examiners possess the necessary education, training, and expertise to provide competent medical opinions.  See 38 C.F.R. §3.159(a)(1) (2016); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, there is no reason to question the credibility of the opinions.  Particularly, the August 2016 examiner provided a clear rationale based on an accurate medical and factual history for the final opinions provided.  Thus, the Board finds that the August 2016  addendum report provides a probative opinion regarding direct and secondary service connection.  As there is no competent and credible evidence of record establishing that the Veteran's diagnosed sleep apnea is etiologically related to active service, service connection for sleep apnea is not warranted on a direct basis.  Furthermore, there being no competent evidence that the Veteran's PTSD caused or aggravated his sleep apnea, there is no basis to establish secondary service connection. 

The preponderance of the evidence is thus against the Veteran's claim, and it must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


